UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-2137



JOYCE B. BREDELL,

                Plaintiff - Appellant,

          v.


DIRK KEMPTHORNE, Secretary of Interior; UNITED STATES OF
AMERICA,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:07-cv-00718-LMB)


Submitted:   May 29, 2008                  Decided:   August 25, 2008


Before TRAXLER and KING, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Reuben B. Collins, II, COLLINS & TALLEY, LLC, LaPlata, Maryland,
for Appellant. Chuck Rosenberg, United States Attorney, Lauren A.
Wetzler, Assistant United States Attorney, Alexandria, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Joyce B. Bredell appeals the district court’s order

denying her motion for extension of time to file a second amended

complaint and dismissing her civil action with prejudice.        On

appeal, Bredell maintains that (1) the district court erred in

denying her Fed. R. Civ. P. 6(b) motion for extension to time to

file a second amended complaint; and (2) the proposed second

amended complaint, which she was denied leave to file without

prejudice, complied with Fed. R. Civ. P. 11 and did not constitute

a frivolous complaint.   We affirm.

          Under Fed R. Civ. P. 6(b)(1)(B), “[w]hen an act may or

must be done within a specified time, the court may, for good

cause, extend the time on motion made after the time has expired if

the party failed to act because of excusable neglect.”   This court

has noted that “‘[e]xcusable neglect’ is not easily demonstrated,

nor was it intended to be.”    Thompson v. E.I. DuPont de Nemours &

Co., 76 F.3d 530, 534 (4th Cir. 1996).        The determination of

whether neglect is excusable “is at bottom an equitable one, taking

account of all relevant circumstances surrounding the party’s

omission,” including “the danger of prejudice to the [nonmoving

party], the length of the delay and its potential impact on

judicial proceedings, the reason for the delay, including whether

it was within the reasonable control of the movant, and whether the

movant acted in good faith.”   Pioneer Inv. Servs. Co. v. Brunswick


                                 -2-
Assocs. Ltd. P’ship, 507 U.S. 380, 395 (1993). “The most important

of the factors identified in Pioneer for determining whether

‘neglect’ is ‘excusable’ is the reason for the failure to [timely]

file.”    Thompson, 76 F.3d at 534.

            This court reviews the denial of a motion for enlargement

of time under Rule 6(b) for an abuse of discretion.                   United

States v. Borromeo, 945 F.2d 750, 754 (4th Cir. 1991); see also

Thompson, 76 F.3d at 532 n.2; James v. Jacobson, 6 F.3d 233, 239

(4th Cir. 1993) (finding that district court abuses its discretion

if it fails or refuses to exercise its discretion or relies on

erroneous    legal   or   factual    premise    in   the   exercise   of   its

discretionary   authority).         We   have   reviewed   the   record,   the

parties’ briefs, and the materials submitted in the joint appendix,

and find that the district court did not abuse its discretion in

denying Bredell’s Rule 6(b) motion.

            Bredell also maintains that her second amended complaint

was in compliance with Fed. R. Civ. P. 11 and did not constitute a

frivolous complaint. We note, however, that the district court did

not sanction counsel under Rule 11; rather, the court simply

instructed counsel to fully comply with the requirements of Fed. R.

Civ. P. 11 before filing any further complaints in this civil

action.     The district court’s admonitions were appropriate and

Bredell raises no viable issue for appeal in this regard.             To the

extent Bredell argues the district court erred in its earlier order


                                     -3-
in denying without prejudice her motion to file a second amended

complaint, we find the district court did not abuse its discretion

in light of the errors evident in the proposed complaint.                 See

Szaller v. American Nat’l Red Cross, 293 F.3d 148, 152 n.2 (4th

Cir. 2002) (reviewing district court’s decision to deny leave to

file amended complaint for abuse of discretion).

              Accordingly, we affirm for the reasons stated by the

district court. Bredell v. Kempthorne, No. 1:07-cv-00718-LMB (E.D.

Va. Oct. 3, 2007).        We dispense with oral argument because the

facts   and    legal   contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                     -4-